DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 state trilobatin is present “in a concentration near its sweetness detection threshold” and it is unclear as to what this be given that “sweetness detection” would vary amongst individuals. 
Also, “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-18 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 6, 7, 9, 10-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westall US 3,857,962 as evidenced by Igoe, Dictionary of Food Ingredients 5th edition.
Regarding claims 1 and 2, Westall discloses a sweetened consumable (sugarless gum/candy) comprising: a) at least 0.0001% of at least one sweetener such as mannitol present from about 5-80% (col. 8, lines 5-20, 61). 
Regarding the sweetener “present in a concentration above the sweetness detection threshold in a concentration isosweet from 2% to 15% sucrose”, as the claims states the consumable comprised an amount of at least 0.0001% of the claimed sweeteners (mannitol), it would have been expected that said amount would have been a concentration which meets the sweetness detection threshold of isosweet to 2% to 15% sucrose.  
Moreover, Westall discloses a sweetened consumable specifically including 26% mannitol (Ex. 1), and as evidenced by Igoe, Dictionary of Food Ingredients 5th Edition, page 190, mannitol sweetness relative to sucrose was 50.  Thus, the amount of mannitol taught by Westall would have an isosweet to 13% (50% * 26%) sucrose and would fall within the range instantly claimed.
b) Westall discloses at least 25ppm of dihydrochalcone glycosides (Abstract), such as prunin dihydrochalcone i.e., trilobatin (col. 4, lines 40-45 & col. 6, line 55), which according to the present invention, said amount is considered near its sweetness detection threshold. 
Regarding claim 6, claim 1 is applied as stated above. Westall further discloses the consumable as water based and utilized in beverages (col. 9, lines 30-45 col. 10, line 10).
Regarding claim 7, modified Westall discloses the consumable was chewing gum and pressed candy (Abstract; examples).
Regarding claims 9, 10, and 16, modified Westall is applied to claims 1 as stated above. Westall discloses wherein the dihydrochalcone glycosides includes naringin dihydrochalcone and (col.4, lines 22) and also discloses the addition of stevioside as a “synthetic sweeteners” and states synthetic sweeteners are present from 0%-0.02% or 0 to 200ppm (col. 9, line 10; col 7, line 40. With respect to the claimed amount of naringin dihydrochalcone (claim 10), Since the instant specification is silent to unexpected results, the specific amount of naringin dihydrochalcone is not considered to confer patentability to the claims. As the sweetness is a variable that can be modified by adjusting the amount of naringin dihydrochalcone, among other sweetening components, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of naringin dihydrochalcone in Westall to obtain the desired sweetness level in the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Therefore, it would have been within the ambit of one of ordinary skill in the art to determine a suitable sweetness level of the final product.
Regarding claims 11-15 and 17, modified Westall is applied to claim 9 as stated above. 
Westall does not expressly disclose the claimed limitations; however, it is noted that present claims 11-15, and 17 do not specifically limit the invention the claimed sweeteners but merely limits the sweeteners, if chosen. As the limitation of claim 9 is met with naringin didrochalcone and stevioside, the limitations of claims 11-15 and 17 are not required.
	Regarding claim 19, Westall teaches dihydrochalcone glycosides, to include trilobatin, as sweetness enhancers (col. 4, line 40, prunin dihydrochalcone; col. 10, lines 5-10) and teaches wherein the desired dihydrochalcone glycosides can be used alone in combination with stevioside (col. 8, lines 55-60; col. 9, line 8). 
Westall does not expressly teach wherein the trilobatin is present in a concentration near its sweetness detection threshold in said consumable; however, Westall does teach, “The quantity of dihydrochalcone glycoside monosalt(s) used in variable, However, in all cases, at least about 0.0025 percent by weight of a dihydrochalcone glycoside monosalt, based on the weight of the total flavored formulation should be present to achieve preservation and prolongation of flavor” (col. 6, lines 40-45). Thus, Westall teaches at least about 25ppm and it would have been within the skill level of one of ordinary skill to determine a suitable amount of trilobatin based on the desired overall effect the product.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prakash US 2008/0107775 as evidenced by Igoe, Dictionary of Food Ingredients 5th edition and in view of Horowitz, US 3,087,821.
Regarding claims 1, 2, 8, 18 Prakash discloses a sweetened consumable [0871] comprising: a) at least 0.0001% (wt) of at least one sweetener such as mannitol [0078] in amounts from about 400 to about 80,000 ppm [0772]. 
Regarding the sweetener “in a concentration isosweet from 2% to 15% sucrose”, as the claims state the consumable comprised an amount of at least 0.0001% of the claimed sweeteners, it would have been expected that said amount would have been a concentration which meets the claimed sweetness detection threshold.  Moreover, as Prakash discloses a sweetened consumable and method for making said consumable comprising mixing sweeteners, specifically including from about 0.04% to 8% mannitol [0772], and as evidenced by Igoe, Dictionary of Food Ingredients 5th Edition, page 190, mannitol sweetness relative to sucrose was 50.  Thus, the upper limit amount of mannitol taught by Prakash would have an isosweet to 4% (50% * 8%) sucrose and would fall within the range instantly claimed. 
B) Prakash teaches the consumable comprises trilobatin [0033, 0875]. 
Prakash does not expressly recite wherein the trilobatin is present in a concentration near its sweetness detection threshold.
Horowitz teaches dihydrochalcones such as prunin dihydrochalcone (trilobatin) were used to sweeten products such as milk, carbonated soft drinks, and states, “ordinarily, because of their intense sweetness, the compounds are employed in a very minor proportion, that is, in a concentration of 1% or less, usually less than 0.5%. It is obvious, however, that there is nothing critical about the concentration of dihydrochalcone which is used; it is simply a matter of attaining a desired sweetness level appropriate to the material in question” (col. 5, lines 50-60). As trilobatin is a dihydrochalcone known to provide intense sweetness and Horowitz provides the explicit teaching of less than 5000ppm of dihydrochalcone, to include prunin dihydrochalcones (trilobatin), one of ordinary skill in the art would have been motivated to use any value of 5000ppm and lower in the invention of Prakash to obtain the desired sweetness, or isosweetness.  Moreover, given the explicit teaching “a very minor proportion” and “there is nothing critical about the concentration of dihydrochalcone which is used”, a skilled practitioner would find it obvious to incorporate the desired amount of trilobatin to obtain the desired tasting beverage.  Without showing unexpected results, the claimed “concentration near its sweetness detection threshold” cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of trilobatin in the beverage of Prakash to obtain the desired sweetness level appropriate to the product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).
Regarding claims 3, Prakash teaches wherein the consumable is a milk beverage [0871]. The concentration of trilobatin is discussed above. A skilled practitioner would find the incorporation of trilobatin at a comparable concentration to be obvious in the expectation that a desired sweetness would be obtained in the beverage.
Regarding claim 4, 5, 6 claim 1 is applied as stated above. As Prakash teaches the consumable is cola or fruit juices [0871] and it is known in the art for said beverages to be acidic, the pH of the consumable would be below 6.5 and below 5.  The concentration of trilobatin is discussed above. A skilled practitioner would find the incorporation of trilobatin at a comparable concentration to be obvious in the expectation that a desired sweetness would be obtained in the beverage.
Regarding claim 7, claim 1 is applied as stated above. Prakash teaches the consumable is a baked good [0871]. 
Regarding claims 9, 10, 17 claim 1 is applied as stated above. Prakash discloses the use of about 0.1 to 1000ppm of naringin and neohesperidin dihydrochalcone [0787]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). A skilled practitioner would find the incorporation of neohesperidin dihydrochalcone at a comparable concentration to be obvious in the expectation that a desired sweetness would be obtained in the beverage.
Regarding claims 11-16, modified Prakash is applied to claim 9 as stated above. 
Prakash does not expressly disclose the claimed limitations; however, it is noted that present claims 11-16, do not specifically limit the invention the claimed sweeteners but merely limits the sweeteners, if chosen. As the limitation of claim 9 is met with naringin didrochalcone and neohesperidin dihydrochalcone, the limitations of claims 11-16 are not required.
Moreover, it is also noted that Prakash does disclose mogroside V, swingle extract (Lo Han Guo), rubusoside, rubus extract, rebauioside A, and stevioside [0033], are all well-known sweeteners in the art. It would have been obvious to one of ordinary skill in the art to use known sweeteners, in known amounts, to arrive at a desired product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792